Title: To John Adams from William Vaughan, October 1797
From: Vaughan, William
To: Adams, John



Dear Sir
ca. October 1797

In case you should not have known Mr Masson the Gentleman who will be the Bearer of these lines permit me to request your attention and civilities to him and to his pursuits. He is Botanist to the King and has been sent out with the express desire of his Majesty for the purpose of Botanical pursuits in the interior parts of America that have been little frequented by professional men. He unfortunately lost all his Letters in the Ellice Capt Harvey when she was taken and has now written over to Sir Joseph Banks and his friends to have those letters replaced. It is with pleasure I signify to you the Object of this Tour from the persuasion that from your inclination & situation your own werkes would anticipate my requests. From the uncertainty of his address I have taken the liberty of directing some letters for him to your care and I should be much obliged to you to have them forwarded to him—Should any Specimens or plants be committed to your Care permit me to request your handing them over to my Brother Mr John Vaughan who will forward them to me for the Gardens at Kew. Every arrangement is made to secure here an immediate attention and landing. I beg to be particularly remembered to Mrs. Adams & to Col. & Mrs. Smith—Mr & Mrs Adams favored our family with their Company before they went to Berlin. I am with great respect / Dr sir / Your most obedt / humble serv
Wm. Vaughan